. .-,
                                                                                     585




       OFFICE     OF THE ATTORNEY        GENERAL       OF TEXAS

                               AUSTIN




Honorable George Moff att
Aotlng Chairman
8tate Affaira Committsr
Seaate of Texan

Dear Slrr




             We are in r                                or YLarah9, 1943,
In whlah    you r*que8t                               epartaent aa the
~eonutitotionality 0S                                  Thl8 bill relates
to oertaln offioe                                     tate and it8 pol-
ltioal sabdfrlslo                                      (rsrtiatPand pro-
vides that the ab                                ofiioere or eunploys~a
named; “in mll%ta                               et oreats a forfeiture
or vaoano




                                                           , and that upon
                                                             of his term
                                                            ifioirl dutier
                               after   thirty     day~.h’aittc91   nottOe


                      10   of tutlola 16 o? our Constitution          pro-
ilmorablo Geargs Lloiibtt, Pa54 2



               *The Lo&rlaturo    *ball ro714s for 4444uo-
         tlon8 from the aalary of :!ub  Y io offiooro why say
         ne&laut tb.e periorsanos   of my duty thvt my br
         asrlgAed thacp by law.*

tladsr  th?s provirlon  of tho Conrtltutionwe thlak the .Lagl8-
lakrta i8 PUthOrlt6d to rovidr for the dlaohsr
duties oi M officer     durf na thb abssnoo or inab
oiflcrr    rho ir In tho ssrvloe of him oountry,
8uoh d~hs.       6~ ala0 thlnic that the Laglrlatum 18 author-
fzmd to make t&s Uad~otlons trOn hla 8816ry proposed by tho
bill orrdar8an8ldoratlon,durtng hi8 iho4Aos from the off100
and ior tha dbruatloa oi hl8 lnablllt~ ~00dlrohergo hia offi-
ala1 dUbl.8. Lb rtated by Smtloa Sha? In the oano of
Cerpeatrr v. 3ha?perd, 145 s. % (24) IL
               W th6 La&eleture ahotrlb aaaol~&o that
         M   offlort In the Rrtional Guard oannot rrforn
         tho Uutlas.o? his ofl'%ar bald by ~hti in %i.
         Seato, rhlle tmporsrily lo the rctitr    allltary
         8arvlao oi the Vnlted Statea, It say .mCza pro-
         ~1810~ ior suah Inc\blllty, just aa it haa mde
         sl~llar ~rovlslnc8 in rclspaot to othar Stats
         offloes,   v&exe the head ot.a   deportmat   :a   uo-
         abls rot say rcnmi tr, prrfora’thr dutlsa of
         tho oftloa. It say ndjust aslarlcs on aacouat
         0f t8tm0     CO   briora the   atab3 as81~6d      to
         oiflora.    beOt f aA 10, Articld 16, l%Aotlt~tizt.*

            so are of the opinion,  h&evsr, that lnso~nr 88
the bill undortska$ ta Qx(Mte an4 define a “tzwqorery    vaotsmp*
la 8~ oifl~e it orsrataps the cor,otftutlenalbowiderlar. 10
80oas to us that tha offlao m~t6 bo v8aAAt or AOt V8Otit.
Xi It br vnonnt, than there 18 and aIn be EO prosont inewo-
bent, wbethsr rush raemay    br tSibpOrbrY or pdramwnt.   If
it be vaoant, thon th* aoa#tltutIon, itseli, protidaa #a
mathod Of filUnrJ. suoh WMtllWfbS   hi UO8t ~AOtaAO68.  In ruoh
ollpae, oi aourse the La~hl8burr     has A0 alt6?A6tiW   the
raoanay mttst be #illad in the, aauw .prerorlb6Q by tha
oon8titutlon.
          Mar is a vnoanoy In offl~b C?aatad mere4 by
virtum of the rbrunoo a? th0 OfflOOr in the .xflftarY a4CIleo.
Bakdit0a V. xing, 206 23. 3. 953, Carwnt*r *. atop td     U5
S. 9. (26) 562; Cramm to Stat* , ,1679. 311.(2d) 14%    f'he
&floor who 18 ebsant in the Bilitsry 8WVfOo OOAtiAuetY to
 -   .   ._




Xanotablo     Ciaorgr Xoffrtt,   h&e   3



be the inouiabsnt of the ottioo held by hi;aat the tima of
hi8 1ndUtMm    l&O the staed teroes in OOnt6aJtiat2OIIOf
c2608. 33 and 40 of Art. 16 of the Conatitutioa, and ths
ottios  doe8 not booms veo.mt by ~~880x1 of his ebronoe
therofros. Craaer v. Stata, lupre. The Conatltution bs-
Ing speoifla, we think the L3gialetur6 in not suthorkwd
to orra8e 4 v404noy *teapor4ryw or otbsrwiae un&rr anoh
6irOuQatnllO8d.

            84 or8 or the opinloa alao thrt ths yrovi8ion o?
 the bill whWh rrqulrse that tha otiiasr who has barn t6ap-
orarily rbasn8 in the dlltary      aatvloo,   48 dafiaad by bha
 statute,  &ml1 not ?s4w44 tia duttra,      lpor b4 Entitled to
 th? 6.~0lt;xsntaof ths atflor until aft43 ho has givsa thir-
ty esyae not108 in writing     to thr tesipmery aypomiae     is
u?nOcn4tltati~aal, 4s boiua in sodlict with G44tiea8        33 aad
1.0 at ~$1016 16 of our Ccnatitutioa.        i;blla, na w6 hnvb
h~rsirobove :.olatdl out, ths LrgialaOuro n4y provlda fop
she rilechargu of his durisa , Surlsig she yu?od of his ab-
a0500, he is, and wmtinwa       to ba the woffl~et* sad sntitled
t.5 the offiae. %hm hla parioit of' absaooe hse tarciimtad,
and he is abla to w-utter      upon tha dtaoharS6 o? hta offl-
0141 dutfre, h6 la entitled t0 do 80 4A2 to r506fv6 hi8
oomp6aan~tton ther @for, and auah ,i+& oslraot bs au&a Ut
pandsnt upon prior notiaw to bhe appointas who has bean
appoint6d and la 6utltled ta sax-v6 only durLns the, aba6A0a
of the real offiasr.    G’e think this Pi?‘.v is in %aWPd pibh
tho   axpr4salona of our Sopr656 Courb In the oases Of Carpa-
tar T. She perd, 145 3. ‘ti. (24) 562 snd cr~+ur v* state,
167 9, 3.     P26)   147.
          .Tms,tinq that the a hove fully EQSUQ~S yorU ia-
qulry, *6 a?.

                                               ORTJ truly yours

                                           ~‘F&rillKT GEEXAL   Of T’ZA.3